Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Claim 1 is rejected under 102 Rejection.
The Claims 2, 3, 5, 8-10 and 12 rejected under 103 Rejection.
The Claims 4, 6, 7 and 11 are Objected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1)as being anticipated  by
Dang “Investigation of gas content of organic-rich shale: A case study from Lower Permian shale in southern North China Basin, central China.”

Dang discloses a method for determining a content of lost gas in a shale gas content test (Abstract, Amoco Curve Fit (ACF) method, used here for lost gas content estimation, and a Modified Curve Fit (MCF) method, based on the ‘bidisperse’ diffusion model, was established to estimate lost gas content), comprising:
     acquiring a shale core (Page 562, Table 1) and recording the time required for acquiring the shale core (Page 566, equation 21, Col. 1, lines 30-34, where t1 is the lost gas time, t1 is the time when the core was sealed in the desorption canister, t2 is the time when the core reached the surface, and t3 is the time that core retrieval began);
    carrying out a desorption experiment on the shale core to obtain desorption data (Page 561, para 2. Experimental methods 2.1 Experimental setup and procedure; Col. 1, lines 4-7, the basic method of desorbed gas content measurement, which is that shale or coal samples are brought to the surface quickly, placed in a desorption canister, and the gas released over a period time is measured; Page 562, col. 1, (1)-(5), remove the desorption canister and place the freshly drilled shale samples into the desorption canister…, turn the apparatus on and heat the resistance heater…, fill the gas-collection canister with saturated brine water…e.g.);
    acquiring a fitting objective function (Pages 565 and 566 para 2.4.3., Eq. (16)-(20));
    fitting the desorption data (page 566 para 2.4.3., Col. 10-14, where the fitted parameters, including Qt, Ql, Da/Ra2 , Di/Ri2, a and b/a, can be obtained) by using the fitting objective function to obtain fitted desorption data (Pages 565 para 2.4.3. the modified Curve Fit (MCF) method, Page 566, equation (20));
      determining fitting parameters according to the desorption data and the fitted desorption data (Page 565, where D’a is the effective micropore diffusivity and define as D’a is the effective micropore diffusivity, D’i=Di/(1+HiSi/), t is the time in s, Da in the macropores diffusivity, Ha and Hi are the Henry’s law constant, Sa and Si are the micropore, Ra and Ri are the microspheres and microsphere radii, is a dimensionless rate parameter and is a dimensionless parameter; Page 566, Col.1, lines 1-8,  equations (19) and (20), where fitting the above equation to the gas desorption data, the fitted parameters, including Qt, Ql, Da/Ra2, Di /Ri2 , and );
      correcting the time required for acquiring the shale core according to the fitting parameters (multiplying the actual time t by a dimensionless number made up of the fitted parameters amounts to correcting the time, for instance, see Page 566, equation (19), [-n2Di’t )/Ri2 ]); and
      obtaining the content of lost gas according to the fitting parameters and the corrected time required for acquiring the shale core (Page 566, Col.1, lines 1-10, where lost gas content and the desorbed gas content are obtained, by the two sides of the above Eq. (18), Eq. (18) then becomes equation (19),  where Qd(t) is the desorbed gas content at time t, Qt is the sum of the lost gas content and the desorbed gas content, and Ql is the lost gas content see Eq. (20)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dang “Investigation of gas content of organic-rich shale: A case study from Lower Permian shale in southern North China Basin, central China.” in view of  Weisstein “Least Squares Fitting”.

Regarding Claim 5, Dang discloses the method for determining a content of lost gas in a shale gas content test according to claim 1, wherein the determining fitting parameters according to the desorption data and the fitted desorption data comprises:
    wherein the fitting parameters comprise the depressurization rate k in the process of acquiring a shale core (para 565, equations (18), para 2.4.3, Col. 2, lines 47-50, where   is a dimensionless rate parameter element-matched to the depressurization rate k)
and the diffusion rate D of gas in the porous medium core, wherein Q(tn) is the fitted desorption data, Qn, is the desorption data, and N is the number of the desorption data
 (Page 565, where D’a is the effective micropore diffusivity and define as D’a=Da/(1+HaSa/D’a is the effective micropore diffusivity, D’i=Di/(1+HiSi/), t is the time in s, Da in the macropores diffusivity, Ha and Hi are the Henry’s law constant, Sa and Si are the micropore, Ra and Ri are the microspheres and microsphere radii, is a dimensionless rate parameter and  is a dimensionless parameter; Page 566, Col.1, lines 1-8, equations (19) and (20), where fitting the above equation to the gas desorption data, the fitted parameters, including Qt, Ql, Da/Ra2, Di /Ri2 , and ;
para 565, equations (18), para 2.4.3, Col. 2, lines 47-50, where is a dimensionless rate parameter element-matched to the depressurization rate k).
Dang does not disclose determining the fitting parameters by using formula

    PNG
    media_image1.png
    49
    144
    media_image1.png
    Greyscale

Weisstein discloses an analogous least-squares minimization formula to this in equations (17)-(18).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to use the least squares method as taught by Weisstein in the Dang method in order to find the best fitting parameters for a curve, given particular data points.

Regarding Claim 8, Dang disclose the method for determining a content of lost gas in a shale gas content test according to claim 1, wherein the desorption data is fitted to obtain fitted desorption data, but does not disclose using a least squares method.
Weisstein discloses using a least square method for curve-fitting in equations (17)-(18).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to use the least squares method as taught by Weisstein in the Dang in order to find the best fitting parameters for a curve, given particular data points.


Claims 2, 3, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dang “Investigation of gas content of organic-rich shale: A case study from Lower Permian shale in southern North China Basin, central China.” in view of Coleman (US Pub.20090260416).
Dang disclose the method for determining a content of lost gas in a shale gas content test according to claim 1, wherein the carrying out a desorption experiment on the shale core to obtain desorption data comprises: 
   putting the shale core into a desorption canister  (Page 561, para 2. Experimental methods, 2.1.1., Experimental setup and procedure: Col. 1, lines 7-11, where is that shale or coal samples are brought to the surface quickly, placed in a desorption canister, and the gas released over a period time is measured using water displacement method, have remained the same; Page 564, Col. 1, lines 6-15, calculate the volume of gas that was sealed in the desorption canister before the beginning of the desorption process should first be calculated);
   sealing the desorption canister (Page 565, col. 1, lines 4, where sealing of the container);
   heating the sealed desorption canister to a set temperature (Page 561, Col. 2, lines 6-9, wherein a heating element and temperature controller were provided to control the temperature of the resistance heater; Page 562 (2), where turn the apparatus on and heat the resistance heater to the reservoir temperature using the temperature controller and heating element);
      acquiring gas output of the desorption canister every set time and recording current acquisition time until the gas output of the desorption canister is stable (Page 565, para 2.4.3., equations (16) and (17), where Qd(t) is desorbed gas content at time t, …t is the time between time zero and the time that the desorption data are recorded); (Page 562 (5) time intervals between readings will vary depending on the gas desorption rate and gas content…normalize the gas volumes for all desorption readings); and

corresponding acquisition time (Page 565, para 2.4.3., equations (16) and (17), Qd(t) is desorbed gas content at time t, …t is the time between time zero and the time that the desorption data are recorded).
Dang does not disclose discharging air in a dead volume of the desorption canister.
Coleman discloses discharging air in a dead volume of the desorption canister (para [0014], using a standard vacuum-packing sealer, the core-containment bag can be flash evacuated, removing almost all of the air).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to discharging air in a dead volume as taught by Coleman in the Dang method in order to more accurately measure the lost gas.

Regarding Claim 3, Dang disclose the method for determining a content of lost gas in a shale gas content test according to claim 2, wherein after the step of carrying out a desorption experiment on the shale core to obtain desorption data, before the step of acquiring a fitting objective function, the method further comprises: 
      preprocessing the acquisition time in the desorption data, so that a difference between adjacent acquisition time is the set time (Page 565, para 2.4.3., equations (16) and (17), Qd(t) is desorbed gas content at time t, …t is the time between time zero and the time that the desorption data are recorded).

Regarding Claim 9, Dang disclose the method for determine a content of lost gas in a shale gas content test according to claim 2, wherein the set time( Equation (15), Page  and t1 is the time between gas desorption (or gas loss) and the sealing), but does not disclose the set time is 5 min.
However, the set time is a “result-effective” variable (see MPEP 2144.05 III).
A smaller set time would tend to give less effective results or less accurate data.
A larger set time would tend to require longer times to carry out the method.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to use the recited set time of 5 min in order to optimize the result-effective variable.

Regarding Claim 10, Dang disclose the method for determining a content of lost gas in a shale gas content test according to claim 2, wherein the set temperature, but Dang does not disclose the set temperature is 70°C.
However, the set temperature is “result-effective” variable (see MPEP 2144.05 III).
Having set temperature be too high or too low would tend to result in less accurate data or would tend to make the method more difficult to use.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to use the recited set temperature of 70°C to optimize the result-effective variable.

Claim 12 is analyzed and rejected as discussed with respect to claim 9.

Allowable Subject Matter
Claims 4, 6, 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 4, The prior art of record does not teach or fairly suggest:
the fitting objective function is:

    PNG
    media_image2.png
    71
    578
    media_image2.png
    Greyscale
wherein k is a depressurization rate in the process of acquiring the shale core, D is a diffusion rate of gas in the porous medium core, R is a core radius, to is the time required for acquiring the shale core, an is a characteristic value, Q is an accumulated flow, and t is duration of a desorption experiment.

Regarding Claim 6, The prior art of record does not teach or fairly suggest:
 the time required for acquiring the shale core is corrected by using formula

    PNG
    media_image3.png
    48
    101
    media_image3.png
    Greyscale
, wherein 
    PNG
    media_image4.png
    25
    22
    media_image4.png
    Greyscale
 is the corrected time required fir acquiring the shale core, k is a depressurization rate in the process of acquiring the shale core, p0 is the mud water column pressure, and to is the time required fir acquiring the shale core.

Regarding Claim 7, The prior art of record does not teach or fairly suggest:
 the obtaining the content of lost gas according to the fitting parameters and the corrected time required for acquiring the shale core comprises:
calculating the content of lost gas by using formula

    PNG
    media_image5.png
    47
    315
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    26
    24
    media_image6.png
    Greyscale
 is the corrected time required for acquiring the shale core, an is a characteristic value, and Qlost is the lost gas volume.

Claim 11 is dependent on claim 4 and is distinguishable over the prior art for the same reason claim 4 is.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857